Case 2:20-cv-08555-ODW-MRW Document 1 Filed 09/17/20 Page 1 of 16 Page ID #:1




 1 KAZEROUNI LAW GROUP, APC
     Abbas Kazerounian (SBN 249203)
 2 e-Mail: ak@kazlg.com
     Mona Amini (SBN 296829)
 3 e-Mail: mona@kazlg.com
     245 Fischer Avenue, Unit D1
 4 Costa Mesa, California 92626
     Telephone: (800) 400-6808
 5 Facsimile: (800) 520-5523

 6 PARKER COLE, P.C.
     Michael R. Parker (SBN 271242)
 7 e-Mail: michael@parkercolelaw.com
     Kevin Cole (SBN 321555)
 8 e-Mail: kevin@parkercolelaw.com
     6700 Fallbrook Ave, Suite 207
 9 West Hills, CA 91307
     Telephone: (818) 292-8800
10 Facsimile: (818) 292-8337

11 Counsel for Plaintiff

12
                          UNITED STATES DISTRICT COURT
13                       CENTRAL DISTRICT OF CALIFORNIA
14 ZACHARY ZERMAY, individually                CASE NO. 2:20-cv-08555
   and on behalf of all others similarly
15 situated,                                  CLASS ACTION COMPLAINT
16         Plaintiff,                          (JURY TRIAL DEMANDED)
17         v.
18 BP AMERICA INC., a Delaware
     corporation; and DOES 1 to 10,
19 inclusive,

20         Defendants.
21

22

23

24         Plaintiff Zachary Zermay (“Plaintiff”), individually and on behalf of all others
25 similarly situated, complains and alleges as follows based on personal knowledge as

26 to himself, on the investigation of his counsel, and on information and belief as to all

27 other matters. Plaintiff believes that substantial evidentiary support will exist for the

28 allegations set forth in this complaint, after a reasonable opportunity for discovery.

                                           -1-
                                 CLASS ACTION COMPLAINT
Case 2:20-cv-08555-ODW-MRW Document 1 Filed 09/17/20 Page 2 of 16 Page ID #:2




 1                                NATURE OF ACTION
 2        1.     Plaintiff brings this action for legal and equitable remedies resulting
 3 from the illegal actions of BP AMERICA INC. and DOES 1 to 10 (collectively as

 4 “Defendants”) in transmitting unsolicited, autodialed SMS or MMS text messages, en

 5 masse, to Plaintiff’s cellular device and the cellular devices of numerous other

 6 individuals nationwide, in violation of the Telephone Consumer Protection Act, 47

 7 U.S.C. §§ 227, et seq. (the “TCPA”).

 8                            JURISDICTION AND VENUE
 9        2.     The Court has federal question jurisdiction because this case arises out
10 of violations of federal law. See 28 U.S.C. § 1331 and 47 U.S.C. § 227; see also

11 Mims v. Arrow Fin Servs., LLC, 565 U.S. 368, 378-79 (2012) (holding that federal

12 courts have federal question jurisdiction in private TCPA cases).

13        3.     This Court has specific jurisdiction and venue over this action.
14        4.     Specific jurisdiction over a non-resident defendant exists where: (1)
15 “[t]he non-resident defendant . . . purposefully direct[s] [it]s activities or

16 consummate[s] some transaction with the forum or resident thereof; or perform[s]

17 some act by which [it] purposefully avails [it]self of the privilege of conducting

18 activities in the forum, thereby invoking the benefits and protections of its laws;” (2)

19 the claim is one that “arises out of or relates to” the defendant’s activities in the

20 forum state; and (3) the exercise of jurisdiction comports with “fair play and

21 substantial justice, i.e. it must be reasonable.” Schwarzenegger v. Fred Martin Motor

22 Co., 374 F.3d 797, 802 (9th Cir. 2004). The plaintiff need only establish the first two

23 prongs, while it is the defendant’s burden to “present a compelling case” that the

24 exercise of jurisdiction would not be reasonable. Id.

25        5.     Purposeful Availment. Under the first prong of the three-part test,
26 “purposeful availment” includes both purposeful availment and purposeful direction,

27 which are two distinct concepts. Id. Where a case sounds in tort, as here, courts

28 employ the purposeful direction test.     Purposeful direction requires the defendant
                                           -2-
                                 CLASS ACTION COMPLAINT
Case 2:20-cv-08555-ODW-MRW Document 1 Filed 09/17/20 Page 3 of 16 Page ID #:3




 1 have “(1) committed an intentional act, (2) expressly aimed at the forum state, (3)

 2 causing harm that the defendant knows is likely to be suffered in the forum state.”

 3 Morrill v. Scott Fin. Corp., 873 F.3d 1136, 1142 (9th Cir. 2017) (citing

 4 Schwarzenegger, 374 F.3d at 802).

 5        6.     In determining whether phone calls or text messages are sufficient
 6 contacts with the forum state, district courts focus on whether the defendant “knew or

 7 should have known” that its calls or text messages were sent into California.

 8 Washington Shoe Co. v. A–Z Sporting Goods Inc., 704 F.3d 668, 678 (9th Cir. 2012),

 9 abrogated on other grounds by Axiom Foods, Inc. v. Acerchem Int’l, Inc., 874 F.3d
10 1064 (9th Cir. 2017) (“Where [defendant] knew or should have known that [plaintiff]

11 is a Washington company, [defendant’s] intentional acts were expressly aimed at the

12 state of Washington.”); Fabricant v. Fast Advance Funding, LLC, No. 2:17-cv-

13 05753-AB (JCx), 2018 WL 6920667, at *3 (C.D. Cal. Apr. 26, 2018) (in a TCPA

14 case, finding the plaintiff sufficiently alleged personal jurisdiction where the

15 defendant made unsolicited phone calls to the plaintiff’s cell phone that had a

16 California area code); Naiman v. TranzVia LLC, No. 17-CV-4813-PJH, 2017 WL

17 5992123, at *9 (N.D. Cal. Dec. 4, 2017) (noting that the defendant would be subject

18 to personal jurisdiction if it had intentionally made unsolicited calls to the plaintiff’s

19 cell phone, which had a California area code); Luna v. Shac, LLC, No. C14-00607

20 HRL, 2014 WL 3421514, at *3 (N.D. Cal. July 14, 2014) (finding that the defendant

21 expressly aimed its conduct at California where some of the “thousands of similar

22 unsolicited text messages” to the “general public” were sent to cell phones with

23 California based area codes).

24        7.     Here, Defendants purposely directed their conduct toward residents of
25 Los Angeles, California. Defendants sent unsolicited SMS or MMS text messages to

26 Plaintiff’s cellular device. Plaintiff’s cellular device is assigned a (310) area code,

27 which corresponds to a location in this district.        Plaintiff received Defendants’
28 unsolicited text messages on his cellular device while present in this district.

                                            -3-
                                  CLASS ACTION COMPLAINT
Case 2:20-cv-08555-ODW-MRW Document 1 Filed 09/17/20 Page 4 of 16 Page ID #:4




 1        8.     Defendants intentionally sent or transmitted, or intentionally caused to
 2 be sent or transmitted on their behalf, the same or substantially the same unsolicited

 3 text messages that Plaintiff received to thousands (if not more) of phone numbers,

 4 many of which had a Los Angeles area code (including (310)). As described below,

 5 Defendants’ text messages were unsolicited advertisements for discounts on gasoline

 6 and oil change services, and Defendants operate numerous gas stations and

 7 convenience stores throughout California.

 8        9.     Upon information and belief, Defendants intentionally sent text
 9 messages to thousands (if not more) of phone numbers with Los Angeles area codes
10 in order to incentivize consumers to buy gasoline and other services from them,

11 which in turn creates more business and revenue for them. According to Defendants’

12 website, “[t]hrough its gas stations and convenience stores, bp serves hundreds of

13 California communities with a retail footprint that includes more than 290 ARCO-

14 licensed and -branded stations and the franchise for more than 740 ampm

15 convenience stores.”     See https://www.bp.com/en_us/united-states/home/where-we-
16 operate/california.html (Defendants’ website).        Because Defendants offer their
17 services to so many California residents, they intended their text messages to reach

18 thousands, if not more, of California residents, including residents in Los Angeles.

19        10.    Defendants’ text messages were expressly aimed at, and caused harm to,
20 Los Angeles residents. Defendants’ text messages are a nuisance, an invasion of

21 privacy, and an expense to everyone who received them, including Plaintiff.

22        11.    Claim Arising Out of Action in the Forum Prong. Under the second
23 prong of the three-part specific jurisdiction test, personal jurisdiction exists where, as

24 here, the claim “arises out of or relates to” the defendant’s activities in the forum

25 state. Courts in the Ninth Circuit use a “but for” test to determine whether the claim

26 “arises out of” the nonresident’s forum-related activities. In other words, the test is

27 satisfied if the plaintiff would not have suffered loss “but for” defendant’s activities.

28 Ballard v. Savage, 65 F.3d 1495, 1500 (9th Cir. 1995).

                                            -4-
                                  CLASS ACTION COMPLAINT
Case 2:20-cv-08555-ODW-MRW Document 1 Filed 09/17/20 Page 5 of 16 Page ID #:5




 1        12.    Here, Defendants’ contact with the forum—directing text messages to
 2 recipients, including Plaintiff, in Los Angeles (and elsewhere)—is the basis of their

 3 TCPA violation.      But for Defendants’ contact with the forum, Plaintiff (and the
 4 thousands of other individuals who received Defendants’ text messages) would not

 5 have suffered harm.

 6        13.    Venue. Venue is proper in the United States District Court for the
 7 Central District of California pursuant to 28 U.S.C. § 1391 because Defendants:

 8               a)     are authorized to conduct business in this District and have
 9                      intentionally availed themselves of the laws and markets within
10                      this District;
11               b)     do substantial business within this District;
12               c)     are subject to personal jurisdiction in this District because they
13                      have availed themselves of the laws and markets within this
14                      District; and the injury to Plaintiff occurred within this District.
15        14.    Personal jurisdiction and venue are proper in this district because
16 Defendant resides in this district and Plaintiff’s claims arose in substantial part in this

17 district. Defendant directed the text messages received by Plaintiff into this district

18 by transmitting the messages to a telephone number that is assigned an area code

19 (310) corresponding to a location in this district.        Plaintiff received Defendants’
20 unsolicited text messages on his cellular device while present in this district.

21                                         PARTIES
22        15.    Plaintiff is an individual and a “person” as defined by 47 U.S.C.
23 § 153(39), and a citizen and resident of Los Angeles, California.

24        16.    Defendant BP America Inc. is a “person” as defined by 47 U.S.C. §
25 153(39). On information and belief, Defendant maintains, and at all times mentioned

26 herein maintained, its corporate headquarters in Houston, Texas.

27        17.    Defendant DOES 1 to 10 are alter egos, affiliates, related companies,
28 and/or agents of BP America Inc., and/or parties otherwise responsible for the actions

                                            -5-
                                  CLASS ACTION COMPLAINT
Case 2:20-cv-08555-ODW-MRW Document 1 Filed 09/17/20 Page 6 of 16 Page ID #:6




 1 and omissions alleged herein. At this time, Plaintiff does not know the true names

 2 and forms of Does 1 to 10 and therefore sues these defendants by fictitious names.

 3 Plaintiff alleges that these Doe defendants are responsible in some manner for the

 4 acts and omissions alleged herein and that Plaintiff’s damages were caused by these

 5 Doe defendants.      Once the true identities and forms of these Doe defendants are
 6 ascertained, Plaintiff will amend his Complaint accordingly.

 7          18.   Each of the Defendants named herein are and, at all material times, were
 8 the agents, subagents, servants, employees, representatives, and/or alter-egos of each

 9 other, and purported to act within the scope of such agency, service, employment or
10 representation in performing the acts and omissions averred herein.

11          19.   Each of the Defendants named herein acted in concert with each of the
12 other Defendants as co-conspirators, agents, representatives, employees or servants

13 and are therefore jointly and severally liable for the claims set forth herein, unless

14 otherwise alleged.

15           THE TELEPHONE CONSUMER PROTECTION ACT OF 1991
16          20.   To address consumer complaints regarding certain telemarketing
17 practices, Congress enacted the TCPA, 47 U.S.C. § 227, in 1991.            The TCPA
18 prohibits, inter alia, the use of automated telephone equipment, or “autodialers,” to

19 make any call, including sending a text message, to a wireless number absent an

20 emergency or the “prior express consent” of the party called. And in the case of calls

21 or text messages that constitute “advertisements” or “telemarketing,” as defined by

22 applicable regulations, the TCPA requires the “prior express written consent” of the

23 called party before initiating such calls or texts using an autodialer or prerecorded

24 voice.

25          21.   According to findings by the Federal Communication Commission
26 (“FCC”), which is vested with authority to issue regulations implementing the TCPA,

27 autodialed calls and texts are prohibited because receiving them is a greater nuisance

28 and more invasive than live solicitation calls and they can be costly and inconvenient.

                                           -6-
                                 CLASS ACTION COMPLAINT
Case 2:20-cv-08555-ODW-MRW Document 1 Filed 09/17/20 Page 7 of 16 Page ID #:7




 1 The FCC also recognized that wireless customers are charged for such incoming calls

 2 and texts whether they pay in advance or after the minutes or texts are used.

 3         22.   One of the most prevalent bulk advertising methods employed by
 4 companies today involves the use of “Short Message Services” (or “SMS”), which is

 5 a system that allows for the transmission and receipt of short text messages to and

 6 from wireless telephones.      Another similar service called “Multimedia Messaging
 7 Services” (or “MMS”) is based upon and similar to the SMS system, but also permits

 8 the transmission of photos and videos via text message. According to a recent study,

 9 “[s]pam isn’t just for email anymore; it comes in the form of unwanted text messages
10 of all kinds - from coupons to phishing schemes - sent directly to user’s cell

11 phones.” 1

12         23.   SMS and MMS text messages are directed to a wireless device through a
13 telephone number assigned to the device. When an SMS or MMS text message is

14 successfully transmitted, the recipient’s wireless phone alerts the recipient that a

15 message has been received. SMS and MMS text messages are received virtually

16 anywhere in the world.

17         24.   Unlike more conventional advertisements, SMS and MMS message
18 advertisements can actually cost their recipients money because wireless phone users

19 must pay their wireless service providers either for each text message they receive or

20 incur a usage allocation deduction to their text messaging or data plan, regardless of

21 whether the message is authorized.

22         25.   Moreover, the transmission of an unsolicited SMS or MMS text message
23 to a cellular device is distracting and aggravating to the recipient and intrudes upon

24 the recipient’s seclusion.

25

26

27

28   1
       Amanda Lenhart, Cell Phones and American Adults, Pew Research Center (Sept. 2, 2010),
     https://www.pewresearch.org/internet/2010/09/02/cell-phones-and-american-adults/
                                                   -7-
                                     CLASS ACTION COMPLAINT
Case 2:20-cv-08555-ODW-MRW Document 1 Filed 09/17/20 Page 8 of 16 Page ID #:8




 1              FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS
 2        26.    Plaintiff is, and at all times mentioned herein was, the subscriber of the
 3 cellular telephone number (310) ***-3107 (the “3107 Number”). The 3107 Number

 4 is, and at all times mentioned herein was, assigned to a cellular telephone service as

 5 specified in 47 U.S.C. § 227(b)(l)(A)(iii).

 6        27.    For over at least the past year, continuing through the present, Defendant
 7 transmitted or caused to be transmitted, by itself or through an intermediary or

 8 intermediaries, numerous (e.g., at least five) SMS or MMS text messages to the 3107

 9 Number without Plaintiff’s prior express written consent, examples of which is
10 depicted in the screenshots below, which were extracted from Plaintiff’s cellular

11 device:

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           -8-
                                 CLASS ACTION COMPLAINT
Case 2:20-cv-08555-ODW-MRW Document 1 Filed 09/17/20 Page 9 of 16 Page ID #:9




 1        28.   The hyperlinked URLs within Defendants’ text messages, including the
 2 URL in the above-depicted text messages, were leased or owned, and were operated

 3 and maintained, by Defendant or an agent or affiliate of Defendant.

 4        29.   The source of the unsolicited text messages that Defendant transmitted
 5 to the 3107 Number was 38831, which, on information and belief, is a telephone

 6 number leased by Defendant or Defendants’ agent(s) or affiliate(s) and is used for

 7 operating Defendants’ text message marketing program.

 8        30.   Because Plaintiff is alerted by his cellular device, by auditory or visual
 9 means, whenever he receives a text message, the unsolicited text messages that
10 Defendant transmitted to Plaintiff’s cellular device were invasive and intruded upon

11 Plaintiff’s seclusion upon receipt. Plaintiff became distracted and aggravated as a

12 result of receiving Defendants’ unsolicited text messages.

13        31.   All telephone contact by Defendant or affiliates, subsidiaries, or agents
14 of Defendant to Plaintiff’s 3107 Number and to the numbers of the members of the

15 Class defined below occurred using an “automatic telephone dialing system”

16 (“ATDS”) as defined by 47 U.S.C. § 227(b)(l)(A).

17        32.   Defendant transmitted its text messages to the 3107 Number and to the
18 numbers of the members of the Class defined below using an “automatic telephone

19 dialing system” because its text messages were sent from a telephone number used to

20 message consumers en masse; because Defendants’ dialing equipment includes

21 features substantially similar to a predictive dialer, inasmuch as it is capable of

22 making numerous calls or texts simultaneously (all without human intervention); and

23 because the hardware and software used by Defendant to send such messages have

24 the capacity to store, produce, and dial random or sequential numbers, or to receive

25 and store lists of telephone numbers and to then dial such numbers, en masse, in an

26 automated fashion and without human intervention.

27        33.   And in fact, Defendant actually transmitted the text messages at issue in
28 this case to Plaintiff and all other unnamed Class members in an automated fashion

                                          -9-
                                CLASS ACTION COMPLAINT
Case 2:20-cv-08555-ODW-MRW Document 1 Filed 09/17/20 Page 10 of 16 Page ID #:10




  1 and without human intervention, with hardware and software that received and stored

  2 lists of telephone numbers to be dialed and then dialed such numbers automatically.

  3           34.   The complained of SMS and/or MMS text messages sent by Defendant
  4 to the 3107 Number and to the numbers of the members of the Class defined below

  5 constituted “advertisements” and/or “telemarketing” material within the meaning of

  6 the applicable TCPA regulations. This is because Defendant sent the messages in

  7 order to advertise and market its goods and services, for the purpose of ultimately

  8 selling such goods and services to Plaintiff and other Class members for commercial

  9 profit.
 10           35.   Whether or not Defendants’ text messages to Plaintiff and others
 11 similarly situated were sent via an ATDS, the unsolicited text messages were sent

 12 pursuant to a common telemarketing scheme for which the Defendant, or any agent or

 13 intermediary acting on its behalf, did not comply with, and thus violated the

 14 telephone solicitation restrictions in 47 C.F.R. § 64.1200(f).

 15           36.   Neither Plaintiff nor any members of the proposed Class provided their
 16 “prior express written consent” to Defendant or any affiliate, subsidiary, or agent of

 17 Defendant to permit Defendant to transmit text messages to the 3107 Number or to

 18 any of the Class’s telephone numbers using an “automatic telephone dialing system”

 19 within the meaning of 47 U.S.C. § 227(b)(l)(A).

 20                                 CLASS ALLEGATIONS
 21           37.   Plaintiff brings this civil class action on behalf of himself individually
 22 and on behalf of all other similarly situated persons as a class action pursuant to

 23 Federal Rule of Civil Procedure 23. The “Class” which Plaintiff seeks to represent is

 24 comprised of and defined as follows:

 25
                    All persons within the United States to whom one or more
 26                 text message(s) promoting Defendants’ goods or services
 27                 was sent to their cellular telephone number, between
                    September 17, 2016 and the present, through the use of any
 28
                    automatic telephone dialing system by Defendant or an
                                             - 10 -
                                    CLASS ACTION COMPLAINT
Case 2:20-cv-08555-ODW-MRW Document 1 Filed 09/17/20 Page 11 of 16 Page ID #:11




  1               affiliate, subsidiary, or agent of Defendant, without prior
  2
                  express written consent to be sent such text message(s).

  3         38.   Defendant, its employees, and agents are excluded from the Class.
  4         39.   Plaintiff reserves the right to modify the definition of the Class (or add
  5 one or more subclasses) after further discovery.

  6         40.   Plaintiff and all Class members have been impacted and harmed by the
  7 acts of Defendant or its affiliates or subsidiaries.

  8         41.   This Class Action Complaint seeks injunctive relief and monetary
  9 damages.
 10         42.   This action may properly be brought and maintained as a class action
 11 pursuant to Federal Rule of Civil Procedure 23(a) and (b). This class action satisfies

 12 the numerosity, typicality, adequacy, commonality, predominance, and superiority

 13 requirements.

 14         43.   Upon application by Plaintiff’s counsel for certification of the Class, the
 15 Court may also be requested to utilize and certify subclasses in the interests of

 16 manageability, justice, or judicial economy.

 17         44.   Numerosity. The number of persons within the Class is substantial,
 18 believed to amount to thousands of persons dispersed throughout the United States. It

 19 is, therefore, impractical to join each member of the Class as a named plaintiff.

 20 Further, the size and relatively modest value of the claims of the individual members

 21 of the Class renders joinder impractical. Accordingly, utilization of the class action

 22 mechanism is the most economically feasible means of determining and adjudicating

 23 the merits of this litigation.

 24         45.   Typicality. Plaintiff was sent at least five text messages from Defendant
 25 without providing his “prior express written consent” to be sent such message(s) from

 26 Defendant within the meaning of the TCPA. Consequently, the claims of Plaintiff are

 27 typical of the claims of the members of the Class, and Plaintiff’s interests are

 28 consistent with and not antagonistic to those of the other Class members he seeks to

                                              - 11 -
                                     CLASS ACTION COMPLAINT
Case 2:20-cv-08555-ODW-MRW Document 1 Filed 09/17/20 Page 12 of 16 Page ID #:12




  1 represent. Plaintiff and all members of the Class have been impacted by, and face

  2 continuing harm arising out of, Defendants’ violations or misconduct as alleged

  3 herein.

  4        46.    Adequacy. As Class representative, Plaintiff has no interests adverse to,
  5 or which conflict with, the interests of the absent members of the Class, and is able to

  6 fairly and adequately represent and protect the interests of such a Class. Plaintiff has

  7 raised viable statutory claims of the type reasonably expected to be raised by

  8 members of the Class and will vigorously pursue those claims. If necessary, Plaintiff

  9 may seek leave to amend this Class Action Complaint to add additional Class
 10 representatives or assert additional claims.

 11        47.    Competency of Class Counsel. Plaintiff has retained and is represented
 12 by experienced, qualified, and competent counsel committed to prosecuting this

 13 action. Plaintiff’s counsel is experienced in handling complex class action claims.

 14        48.    Commonality and Predominance.         There are well-defined common
 15 questions of fact and law that exist as to all members of the Class defined above and

 16 predominate over any questions affecting only individual members of the Class.

 17 These common legal and factual questions, which do not vary from Class member to

 18 Class member and may be determined without reference to the individual

 19 circumstances of any Class member, include (but are not limited to) the following:

 20               a)    Whether Defendant or affiliates, subsidiaries, or agents of
 21                     Defendant transmitted advertising or telemarketing text messages
 22                     to Plaintiff’s and Class members’ cellular telephones;
 23               b)    Whether such text messages were sent using an “automatic
 24                     telephone dialing system”;
 25               c)    Whether Defendant or affiliates, subsidiaries, or agents of
 26                     Defendant can meet their burden to show Defendant obtained
 27                     “prior express written consent” (as defined by 47 C.F.R.
 28

                                           - 12 -
                                  CLASS ACTION COMPLAINT
Case 2:20-cv-08555-ODW-MRW Document 1 Filed 09/17/20 Page 13 of 16 Page ID #:13




  1                     64.1200(f)(8)) to send the text messages complained of, assuming
  2                     such an affirmative defense is raised;
  3               d)    Whether Defendant or affiliates, subsidiaries, or agents of
  4                     Defendant should be enjoined from engaging in such conduct in
  5                     the future.
  6        49.    Superiority. A class action is superior to other available methods for the
  7 fair and efficient adjudication of this controversy because individual litigation of the

  8 claims of all Class members is impracticable. Even if every member of the Class

  9 could afford to pursue individual litigation, the Court system could not.
 10 Individualized litigation would also present the potential for varying, inconsistent or

 11 contradictory judgments, and would magnify the delay and expense to all parties and

 12 to the court system by causing multiple trials of the same factual issues. By contrast,

 13 the maintenance of this action as a class action, with respect to some or all of the

 14 issues presented herein, presents few management difficulties, conserves the

 15 resources of the parties and the court system and protects the rights of each member

 16 of the Class. Plaintiff anticipates no difficulty in the management of this action as a

 17 class action. Class wide relief is essential to compel compliance with the TCPA. The

 18 interest of Class members in individually controlling the prosecution of separate

 19 claims is small because the statutory damages in an individual action for violation of

 20 the TCPA are small. Management of these claims is likely to present significantly

 21 fewer difficulties than are presented in many class actions because the text messages

 22 at issue are all automated and the Class members, by definition, did not provide the

 23 prior express written consent required under the statute to authorize such text

 24 messages to their cellular telephones. The Class members can be readily located and

 25 notified of this class action through Defendants’ records and, if necessary, the records

 26 of cellular telephone providers.

 27        50.    Additionally, the prosecution of separate actions by individual Class
 28 members would create a risk of multiple adjudications with respect to them that

                                           - 13 -
                                  CLASS ACTION COMPLAINT
Case 2:20-cv-08555-ODW-MRW Document 1 Filed 09/17/20 Page 14 of 16 Page ID #:14




  1 would, as a practical matter, be dispositive of the interests of other members of the

  2 Class who are not parties to such adjudications, thereby substantially impairing or

  3 impeding the ability of such nonparty Class members to protect their interests. The

  4 prosecution of individual actions by Class members could further establish

  5 inconsistent results and/or establish incompatible standards of conduct for Defendant.

  6        51.     Defendant or any affiliates, subsidiaries, or agents of Defendant have
  7 acted on grounds generally applicable to the Class, thereby making final injunctive

  8 relief and corresponding declaratory relief with respect to the Class as a whole

  9 appropriate.
 10        52.     Moreover, on information and belief, Plaintiff alleges that the TCPA
 11 violations complained of herein are substantially likely to continue in the future if an

 12 injunction is not entered.

 13
                                 FIRST CLAIM FOR RELIEF
 14
         Violations of the TCPA, 47 U.S.C. § 227(b)(3) & 47 U.S.C. § 227(b)(1)(A)
 15      (On Behalf of Plaintiff and the Class Members Against All Defendants)
 16        53.     Plaintiff incorporates by reference the foregoing paragraphs of this Class
 17 Action Complaint as if fully stated herein.

 18        54.     The foregoing acts and omissions constitute violations of the TCPA by
 19 Defendants, including but not limited to violations of 47 U.S.C. § 227(b)(l).

 20        55.     As a result of Defendants’ violations of the TCPA, Plaintiff and the
 21 Class members are entitled to, and do seek, injunctive relief prohibiting such conduct

 22 violating the TCPA in the future pursuant to 47 U.S.C. § 227(b)(3).

 23        56.     As a result of Defendants’ violations of the TCPA, Plaintiff and the
 24 Class members are also entitled to, and do seek, an award of $500.00 in statutory

 25 damages for each violation of the TCPA (or $1,500.00 for any such violations

 26 committed willfully or knowingly) pursuant to 47 U.S.C. § 227(b)(3).

 27        57.     Plaintiff and the Class members also seek an award of attorneys’ fees
 28 and costs.

                                            - 14 -
                                   CLASS ACTION COMPLAINT
Case 2:20-cv-08555-ODW-MRW Document 1 Filed 09/17/20 Page 15 of 16 Page ID #:15




  1

  2                                PRAYER FOR RELIEF
  3        WHEREFORE, Plaintiff Zachary Zermay prays for relief and judgment in
  4 favor of himself and the Class as follows:

  5        A.     An Order certifying this action to be a proper class action pursuant to
  6 Federal Rule of Civil Procedure 23, establishing an appropriate Class and any

  7 subclasses the Court deems appropriate, finding that Plaintiff is a proper

  8 representative of the Class, and appointing the law firm representing Plaintiff as

  9 counsel for the Class.
 10        B.     An Order declaring Defendant’s conduct, as alleged above, was in
 11 violation of the TCPA.

 12        C.     Injunctive relief pursuant to 47 U.S.C. § 227(b)(3)(A) prohibiting such
 13 conduct and violations of the TCPA in the future;

 14        D.     Statutory damages of $500.00 (or $1,500.00 for any willful or knowing
 15 violations) for Plaintiff and each member of the Class for each of Defendants’

 16 violations of 47 U.S.C. § 227(b)(l)(A) pursuant to 47 U.S.C. § 227(b)(3);

 17        E.     An award of attorneys’ fees and costs to counsel for Plaintiff and the
 18 Class; and

 19        F.     Any other relief the Court may deem just and proper.
 20                            DEMAND FOR JURY TRIAL
 21        Plaintiff, on behalf of himself and the Class, hereby demands a trial by jury
 22 pursuant to Federal Rule of Civil Procedure 38(b) on all claims so triable.

 23

 24 Dated: September 17, 2020                    Respectfully submitted,
 25                                              KAZEROUNI LAW GROUP, APC
 26

 27                                          By: /s/ Abbas Kazerounian
 28                                              Abbas Kazerounian, Esq.
                                                 Mona Amini, Esq.
                                           - 15 -
                                  CLASS ACTION COMPLAINT
Case 2:20-cv-08555-ODW-MRW Document 1 Filed 09/17/20 Page 16 of 16 Page ID #:16




  1                                          Pamela Prescott, Esq.
  2
                                          PARKER COLE, P.C.
  3

  4
                                         By: /s/ Kevin J. Cole
  5                                          Kevin J. Cole, Esq.
  6                                          Michael R. Parker, Esq.
  7                                          Counsel for Plaintiff
  8

  9
 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                       - 16 -
                              CLASS ACTION COMPLAINT
